FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

RICHARD STENGEL; MARY LOU              
STENGEL,                                      No. 10-17755
              Plaintiffs-Appellants,
                 v.                            D.C. No.
                                           4:10-cv-00318-RCC
MEDTRONIC INCORPORATED, a
foreign corporation,                           ORDER
               Defendant-Appellee.
                                       
                     Filed July 25, 2012


                          ORDER

KOZINSKI, Chief Judge:

   Upon the vote of a majority of nonrecused active judges, it
is ordered that this case be reheard en banc pursuant to Fed.
R. App. P. 35(a) and Circuit Rule 35-3. The three-judge panel
opinion shall not be cited as precedent by or to any court of
the Ninth Circuit.

   Judges Wardlaw, Murguia and Hurwitz did not participate
in the deliberations or vote as to whether the case should be
taken en banc.




                            8563